DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-9 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2021.  The examiner notes that the election is being treated without traverse as no grounds of traversal were found within the election response.
Applicant’s election without traverse of claims 1-5 and 10-12 in the reply filed on 08/1/2021 is acknowledged.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the examiner is unclear as to what “having at least one screw” means.  The examiner would have assumed it would take the ordinary meaning of a physical cylindrical object with a thread used to fasten one object to another.  However applicant apparently appears to be referring only that the detachable member has a thread profile on its internal surface.  As when looking to the instant figures the examiner was unable to find any support for a screw used to attach two things to each other.  Likewise the instant disclosure failed to detail a physical screw as known in the art was used to adhere two things together.  Instead it appears from the instant figures that the screw is actually just a thread profile on the detachable member.  As such, for examination purposes the examiner is interpreting the screw as a thread profile on the detectable member, or a physical common screw that attaches the guide unit to the hole inspection device.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over West (U.S. Patent No. 4,861,984).
	As to claim 1, West discloses and shows in figure 1, a positioning device that positions a hole inspection device to a hole to be inspected formed in an object (hatched area surrounding hole 10 in figure 1), the hole inspection device, having at least one of a probe and a sensor (all the components in the probe (shown in figure 2) and optical components connected outside of the probe body can be interpreted as a probe/sensor), measuring or inspecting, with the at least one of 
the probe and the sensor, a feature of the hole (10) to be inspected, the 
positioning device comprising (col. 1, ll. 24-37; col. 2, ll. 21-27): 
 	a guide unit (12) having a positioning hole (hole defined by annular locating portion 13) and a flat supporting face (bottom face of housing 12 that contacts top surface of object), a cylindrical or columnar positioning member (outer probe housing 11) being composed of at least one of a positioning cylinder and a positioning column (explicitly shown in figure 1) slidably inserted into the positioning hole (via motor 17), at least a tip of the positioning member being inserted into the hole to be inspected (explicitly shown in figure 1), a central axis of the positioning hole and a reference line of the hole inspection device for measuring or inspecting the feature of the hole to be inspected lying on a same straight line (i.e. central axis defined by beam 26/31), the guide unit being set by contacting the flat supporting face to a surface of the object surrounding the hole to be inspected or a flat surface of a jig placed on the object (col. 2, ll. 41-44 and ll. 51-61; col. 3, ll. 62-68);  and 

However, the examiner takes Office Notice of the use of screws to attach one thing to another efficiently with low cost and high repeatability.  The examiner further notes that the motor 15 or 17 of West in the housing 12 is just shown floating in air for simple illustration purposes.   Obviously some attachment technique is require to link the motors to the housing and simultaneously to the probe body.  It would have been obvious to use basic screws to do so efficiently.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify West with a detachable member having at least one screw, the detachable member attaching, with the at least one screw, a part or all of the guide unit to the hole inspection device in order to provide the advantage of expected results in using one of the most common and well-known techniques in the art to structurally link one part with another.  In using a low cost screw one can simply and easily attach the motor to the housing 12 and likewise to the probe 11.
	As to claim 2, West discloses and shows in figure 1, a positioning device, wherein the guide unit has at 
least one supporting column (vertical columns that form the vertical exterior walls of housing 12) for preventing the guide unit from contacting to at least an edge (e.g. the edge of the hole where the lower horizontal surface meets the vertical hole surface) of 
 	As to claim 3, West discloses a positioning device wherein the at least one 
supporting column includes supporting columns or a cylindrical tubular 
supporting column (although only shown in two dimension applicant has covered the two possible constructions shown by the 2D drawing in figure 1, in other words the cross section of housing 12 is either a box with two columns for support, or a cylindrical housing) that prevents the guide unit from interrupting at least a columnar space adjacent to the guide unit (i.e. the air space inside the inner wall face of housing 12) in a supporting column side, the columnar space having a diameter larger (explicitly shown the inside wall edge is larger than the hole diameter) than a diameter of the positioning hole, the central axis of the positioning hole and a central axis of the columnar space lying on the same straight line (explicitly shown a straight line can be drawn to meet the noted limitation) (col. 3, ll. 62-68). 
 	As to claim 5, West discloses a positioning device, wherein the supporting face is 
perpendicular to the central axis of the positioning hole (explicitly shown in figure 1, the bottom face of housing 13 that contacts the object is clearly perpendicular to the central axis 26/31). 
Allowable Subject Matter
Claim 5, and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 4, the prior art taken alone or in combination fails to teach or disclose a positioning device, wherein the guide unit includes: a bushing having the positioning hole; and a guide jig having the at least one supporting column and a through hole for inserting the bushing in combination with the entirety of elements of instant claim 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael P LaPage/Primary Examiner, Art Unit 2886